Order entered July 30, 2021




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-19-00440-CV

   OBSIDIAN SOLUTIONS, LLC F/N/A ARCO IDEAS, LLC, Appellant

                                     V.

                  KBIDC INVESTMENTS, LLC, Appellee

              On Appeal from the 14th Judicial District Court
                          Dallas County, Texas
                   Trial Court Cause No. DC-17-10092

                                   ORDER

     We DENY the April 9, 2020 Plea to the Jurisdiction filed by Obsidian

Solutions, LLC f/n/a ARCO Ideas, LLC, and the April 17, 2020 Motion to Strike

filed by KBIDC Investments, LLC.


                                          /s/   AMANDA L. REICHEK
                                                JUSTICE